[Cite as Constantino v. Ciuni & Panichi, Inc., 2017-Ohio-9154.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105093




                               PETER CONSTANTINO

                                                           PLAINTIFF-APPELLEE

                                                     vs.


                       CIUNI & PANICHI, INC., ET AL.

                                                           DEFENDANTS-APPELLANTS




                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-16-864664

        BEFORE:          Laster Mays, J., McCormack, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: December 21, 2017
                               -i-
ATTORNEYS FOR APPELLANTS

Thomas J. Tarantino
Scott D. Simpkins
Climaco Wilcox Peca Tarantino & Garofoli
55 Public Square, Suite 1950
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Jeffrey C. Miller
Brennan, Manna & Diamond, L.L.C.
200 Public Square, Suite 3270
Cleveland, Ohio 44114

Bryan E. Meek
Brennan, Manna & Diamond, L.L.C.
75 East Market Street
Akron, Ohio 44308
ANITA LASTER MAYS, J.:

       {¶1} Defendants-appellants Ciuni and Panichi, Inc., Charles M. Ciuni, C&P

Businesses, L.L.C., and C&P Advisors, L.L.C. (collectively “defendants”) appeal the trial

court’s decision to deny their motion to stay litigation pending arbitration, and asks this

court to reverse the trial court’s decision.   After review, we affirm.

I.     Facts

       {¶2} Plaintiff-appellee Peter Constantino (“Constantino”) filed a complaint against

the defendants alleging several claims that arose from Constantino’s relationship as a

former partner and owner in defendants’ businesses.                Constantino alleges that

defendants breached the operating agreement relating to the buyout calculation of

Constantino’s capital account; breached certain loan agreements with the defendants’

businesses; received unjust enrichment/quantum meruit; and breached their fiduciary duty

to Constantino individually and to the defendants’ businesses. Constantino clarified in

his complaint that he was not in disagreement about the purchase price calculations

(“Purchase Price Calculations”). Constantino alleges that defendants failed to repay him

in excess of $89,050 plus interest pursuant to the term of a loan agreement entered into by

defendants and Constantino.

       {¶3} The defendants filed a motion to stay litigation pending arbitration, arguing

that Constantino’s disputes are governed by an arbitration provision contained in Section

6.9 of the operating agreement.     The arbitration provision states,
      Resolution of Disputes.         Any dispute regarding Purchase Price
      [C]alculations and the procedures set forth in Sections 6.4 through 6.8 shall
      be resolved by final and binding arbitration by the American Arbitration
      Association before one independent arbitrator in Cleveland, Ohio. The
      arbitrator shall have the sole authority to determine the award of costs
      incurred by the parties in the event of such arbitration, including attorney
      fees and expenses. Nothing in this Section 6.9 shall be deemed to
      supercede or limit the Company’s remedies at law or in equity which may
      be pursued or availed by the Company for any breach by a Member or any
      other provision of this Agreement.

Constantino filed an opposition motion in response, and the trial court denied defendants’

motion. Defendants filed this timely motion assigning one assignment of error for our

review:

      I.      The trial court erred in denying defendants’ Ciuni & Panichi, Inc.,
              Charles M. Ciuni, C&P Businesses, L.L.C., and C&P Advisors,
              L.L.C. Motion to Stay Litigation Pending Arbitration.

II.   Motion to Stay Litigation Pending Arbitration

      A.      Standard of Review

      {¶4}         Generally,

      absent an abuse of discretion, a reviewing court should not disturb a trial

      court’s decision regarding a motion to stay proceedings pending arbitration.

          Maclin   v.   Greens   Nursing,   8th   Dist.   Cuyahoga   No.   101085,

      2014-Ohio-2538, citing K.M.P., Inc. v. Ohio Historical Soc., 4th Dist.

      Jackson No. 03CA2, 2003-Ohio-4443, ¶ 14. The term abuse of discretion

      connotes more than an error of law or judgment; it implies that the court’s

      attitude is unreasonable, arbitrary, or unconscionable.        Blakemore v.

      Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
       However, when addressing whether a trial court has properly granted a

       motion to stay and compel arbitration, the appropriate standard of review

       depends on “the type of questions raised challenging the applicability of the

       arbitration provision.” Zilbert v. Proficio Mtge. Ventures, L.L.C., 8th Dist.

       Cuyahoga     No.    100299,    2014-Ohio-1838,      quoting    McCaskey      v.

       Sanford-Brown College, 8th Dist. Cuyahoga No. 97261, 2012-Ohio-1543, ¶

       7.

       Arbitration is a creature of contract, see North Park Retirement Community
       Ctr., Inc. v. Sovran Cos., 8th Dist. Cuyahoga No. 96376, 2011-Ohio-5179,
       citing United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574,
       582, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960), so we are guided by “the
       principle that a party can be forced to arbitrate only those issues it
       specifically has agreed to submit to arbitration[.]” Id., citing First Options
       of Chicago, Inc. v. Kaplan, 514 U.S. 938, 945, 115 S.Ct. 1920, 131 L.Ed.2d
       985 (1995). This requires an examination of the agreement to arbitrate,
       which has always been considered a review as a “matter of law”; in other
       words, a de novo review.

Eaton Corp. v. Allstate Ins. Co., 8th Dist. Cuyahoga No. 101654, 2015-Ohio-2034,

¶ 11 - 13.

       B.     Law and Analysis

       {¶5} In defendants’ sole assignment of error, they argue that the trial court erred in

denying their motion to stay litigation pending arbitration.

       Ohio courts recognize a presumption favoring arbitration when the issue of
       the parties’ dispute falls within the scope of the arbitration provision.
       Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St.3d 352, 2008-Ohio-938,
       884 N.E.2d 12, ¶ 27. In light of this strong presumption favoring
       arbitration, all doubts should be resolved in its favor. Hayes v. Oakridge
       Home, 122 Ohio St.3d 63, 2009-Ohio-2054, 908 N.E.2d 408, ¶ 15.
Id. at ¶ 14.

       {¶6} “‘Arbitration is favored because it provides the parties * * * with a relatively

expeditious and economical means of resolving a dispute.’”            Id. at ¶ 15, quoting

Schaefer v. Allstate Ins. Co., 63 Ohio St.3d 708, 712, 590 N.E.2d 1242 (1992);       DeVito

v. Autos Direct Online, Inc., 2015-Ohio-3336, 37 N.E.3d 194, ¶ 12 (8th Dist.).

Consequently, if a dispute even arguably falls within the arbitration provision, the trial

court must stay the proceedings until arbitration has been completed. Featherstone v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 159 Ohio App.3d 27, 2004-Ohio-5953, 822

N.E.2d 841, ¶ 5 (9th Dist.); Tomovich v. USA Waterproofing & Found. Servs., 9th Dist.

Lorain No. 07CA009150, 2007-Ohio-6214, ¶ 8.

       {¶7} The presumption to arbitrate has been codified in R.C. Chapter 2711.         The

Ohio Supreme Court has recognized that R.C. Chapter 2711 authorizes direct

enforcement of arbitration agreements through an order to compel arbitration pursuant to

R.C. 2711.03, and indirect enforcement of such agreements pursuant to an order staying

trial court proceedings under R.C. 2711.02.     Maestle v. Best Buy Co., 100 Ohio St.3d

330, 2003-Ohio-6465, 800 N.E.2d 7, ¶ 14, 17. A party may choose to move for a stay,

petition for an order to proceed to arbitration, or seek both. Id. at ¶ 18.   In Maestle, the

Ohio Supreme Court made it clear that a motion to compel arbitration and a motion to

stay proceedings are separate and distinct procedures that serve different purposes. Id.

at ¶ 17;       Taylor v. Squires Constr. Co., 196 Ohio App.3d 581, 2011-Ohio-5826, 964

N.E.2d 500, ¶ 17 (8th Dist.).
          {¶8} R.C. 2711.02(B) states,

          If any action is brought upon any issue referable to arbitration under an
          agreement in writing for arbitration, the court in which the action is
          pending, upon being satisfied that the issue involved in the action is
          referable to arbitration under an agreement in writing for arbitration, shall
          on application of one of the parties stay the trial of the action until the
          arbitration of the issue has been had in accordance with the agreement * *
          *.

          {¶9} R.C. 2711.03(A) provides that

          The party aggrieved by the alleged failure of another to perform under a
          written agreement for arbitration may petition * * * to perform for an order
          directing that the arbitration proceed in the manner provided for in the
          written agreement. * * * The court shall hear the parties, and, upon being
          satisfied that the making of the agreement for arbitration or the failure to
          comply with the agreement is not in issue, the court shall make an order
          directing the parties to proceed to arbitration in accordance with the
          agreement.

          {¶10} Further, R.C. 2711.03(B) states

          If the making of the arbitration agreement or the failure to perform it is in
          issue in a petition filed under division (A) of this section, the court shall
          proceed summarily to the trial of that issue. If no jury trial is demanded as
          provided in this division, the court shall hear and determine that issue.

          {¶11} Section 6.9 of the Operating Agreement refers to disputes regarding

Purchase Price Calculations and procedures set forth in Sections 6.4 through 6.8. Section

6.4 provides an explanation of what happens when a member dies or becomes disabled.

Section 6.5 refers to the voluntary retirement of a member.        Section 6.6 references the

termination of an employee member.         Section 6.7 outlines the procedures if there is a

voluntary sale of percentage interest.       Section 6.8 refers to adjustment to purchase

prices.      As previously stated, Section 6.9 states that “any dispute regarding Purchase
Price Calculations and the procedures set forth in Sections 6.4 through 6.8 shall be

resolved by final and binding arbitration * * *.”

       {¶12} Constantino’s dispute with defendants is not included in Sections 6.4

through 6.8 nor is it a purchase price dispute.     This arbitration clause is narrow and only

covers those disputes mentioned in Sections 6.4 through 6.8.

       In Academy of Medicine of Cincinnati v. Aetna Health, Inc., 108 Ohio St.3d
       185, 2006-Ohio-657, 842 N.E.2d 488, the Ohio Supreme Court addressed
       whether the court of appeals employed a proper test for determining the
       scope of the arbitration clause, i.e., whether the parties agreed to submit this
       dispute to arbitration.

       The Aetna court stated that: “‘[t]o determine whether the claims asserted
       in the complaint fall within the scope of an arbitration clause, the court must
       “classify the particular clause as either broad or narrow.” Louis Dreyfus
       Negoce S.A. v. Blystad Shipping & Trading, Inc., 252 F.3d 218, 224 (2d
       Cir.2001). An arbitration clause that contains the phrase “any claim or
       controversy arising out of or relating to the agreement” is considered “the
       paradigm of a broad clause.” Collins & Aikman Prods. Co. v. Bldg. Sys.
       Inc., 58 F.3d 16, 20 (2d Cir.1995).’” Id. at ¶ 18, quoting ADR/JB, Corp. v.
       MCY III, Inc., 299 F.Supp.2d 110, 114 (E.D.N.Y.2004).

       The Aetna court held that the “‘proper method of analysis * * * is to ask if
       an action could be maintained without reference to the contract or
       relationship at issue. If it could, it is likely outside the scope of the
       arbitration agreement.’” Id. at ¶ 24, quoting Fazio v. Lehman Bros., Inc.,
       340 F.3d 386, 395 (6th Cir. 2003). Under this standard, “‘[e]ven real torts
       can be covered by arbitration clauses “[i]f the allegations underlying the
       claims ‘touch matters’ covered by the [agreement].” Genesco, Inc. v. T.
       Kakiuchi & Co., Ltd., 815 F.2d 840, 846 (2d Cir.1987).’ (Brackets sic.)
       Fazio, id.” Alexander v. Wells Fargo Fin. Ohio 1, Inc., 122 Ohio St.3d
       341, 2009-Ohio-2962, 911 N.E.2d 286, ¶ 24.

Mak v. Silberman, 8th Dist. Cuyahoga No. 95590, 2011-Ohio-854, ¶ 15-17.

       {¶13} After a review of the record, Constantino is not disputing Purchase Price

Calculations after separation; rather, his claims arise from an alleged breach of the entire
operating agreement.      The arbitration agreement is narrow and does not cover

Constantino’s disputes with the defendants. We do not find that the trial court erred

when it denied the defendants’ motion stay litigation pending arbitration.

       {¶14} Defendants’ sole assignment of error is overruled.

       {¶15} Judgment is affirmed.

       It is ordered that the appellee recover from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________
ANITA LASTER MAYS, JUDGE

LARRY A. JONES, SR., J., CONCURS;
TIM McCORMACK, P.J., DISSENTS WITH SEPARATE OPINION


TIM McCORMACK, P.J., DISSENTING:

       {¶16} The record in this case reflects Count 1 of Constantino’s complaint alleged

Ciuni & Panichi entities (“defendants”) breached the Operating Agreement by failing to

compensate him the contractually agreed amount of his capital account and in modifying

the calculation of his capital account without his consent. Specifically, Constantino

alleged   defendants improperly reduced the amount of his capital account by adjusting
the amount for the clients he took to his new employer.

       {¶17} The calculation of Constantino’s capital account upon his departure is

governed     by Section 6 of the Operating Agreement (“Transfer of Interests and

Withdrawals of Members”).          Section 6.9 of the Operation Agreement contains an

arbitration agreement, which states:

       6.9      Resolution of Disputes: Any dispute regarding Purchase Price
       calculations and the procedures set forth in Sections 6.4 through 6.8 shall be
       resolved by final and binding arbitration * * *.

       {¶18} Section 6.7 of the Operating Agreement governs the Purchase Price for a

departing member’s percentage interest in the company. It provides that a departing

member such as Constantino shall sell his percentage interest in the company and the

Purchase Price for the percentage interest shall be the amount of the member’s capital

account.   Section 6.8 governs how the Purchase Price of the departing member’s

percentage interest is to be adjusted (i.e., reduced) if the member takes clients with him to

a new employer.

       {¶19} My reading of the record reflects the main dispute in this case is

Constantino’s allegation that defendants improperly reduced his capital account by

making adjustments under Section 6.8 for clients he took with him to his new employer.

This dispute falls squarely within the arbitration provision set forth in Section 6.9.

       {¶20} While Constantino also asserted claims outside of the arbitration provision

set forth in Section 6.9, such as a claim of breach of fiduciary duty and claims of unjust

enrichment and quantum meruit, the statute requires the entire proceeding be stayed until
the arbitrable claim is resolved by arbitration first. R.C. 2711.02(B) (if an action is

brought upon any issue referable to arbitration under an arbitration agreement, the court,

upon being satisfied that the issue is referable to arbitration under the agreement, shall

stay the trial court proceeding until the arbitration of the issue has been had).

       {¶21} For these reasons, I respectfully dissent.